Citation Nr: 0410189	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  03-15 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES


1.  Entitlement to an increased (compensable) rating for bilateral 
hearing loss.

2.  Entitlement to an increased (compensable) rating for tinea 
versicolor.

3.  Entitlement to service connection for a fungus condition of 
the hands and feet.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1992 to October 
1996.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 


REMAND

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)).  The new law 
eliminates the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist claimants in 
the development of their claims.  First, VA has a duty to notify 
the appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also redefines the 
obligations of VA with respect to its duty to assist a claimant in 
the development of a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans Claims 
have mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio, supra.  In this case, the 
appellant has not received notice of the information and evidence 
necessary to substantiate his claim for service connection for a 
fungus condition of the hands and feet, nor notice that he should 
provide any evidence in his possession that pertains to the claim.  
Accordingly the claim for service connection for a fungus 
condition of the hands and feet must be remanded to the RO for 
proper VCAA notification.  

The Board further notes that while a VCAA letter regarding the 
veteran's hearing loss and tinea versicolor claims was sent to the 
veteran in May 2001, this letter did not adequately meet the 
requirements of the VCAA.  This letter failed to inform the 
veteran that these were increased rating claims and failed to 
inform the veteran of the information and evidence necessary to 
substantiate his increased rating claims.  This letter also did 
not provide notice that he should provide any evidence in his 
possession that pertains to these claims.  Accordingly, the 
provisions of the VCAA have not been met with regard to the 
veteran's hearing loss and tinea versicolor claims, and a remand 
is required in order for the veteran to be provided such 
information.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with the 
decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This should include informing 
the appellant of the information and evidence necessary to 
substantiate his claim for an increased rating for hearing loss, 
his claim for an increased rating for tinea versicolor, and his 
claim for service connection for a fungal condition of the hands 
and feet.  This should also include informing the appellant of 
which evidence will be retrieved by VA; which evidence, if any, he 
is expected to obtain and submit; and that he should provide any 
evidence in his possession that pertains to the claim.  

2.  When the above action have been accomplished, the RO must 
readjudicate the issues on appeal.  If any benefit sought on 
appeal is not granted to the veteran's satisfaction or if a timely 
notice of disagreement is received with respect to any other 
matter, the veteran and his representative, if any, should be 
provided a supplemental statement of the case on all issues in 
appellate status and be afforded the appropriate opportunity to 
respond.  The supplemental statement of the case should include a 
review of all pertinent laws and regulations. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 


                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





